DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 12 – 15, 17 – 26 and 28 – 33 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowable subject matter was disclosed in the Non-Final Office Action dated November 4, 2021.  Regarding independent claims 12, 21 and 25, Applicant has amended claims to include the allowable subject matter as well as overcoming the 112(b) rejection presented. 
Claims 13 – 15, 17 – 24, 28 and 28 – 33 are allowable as being dependents of allowed claims 12, 21 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723